28 F.3d 1076
David E. ELLIOTT, Jr., an incapacitated adult By and Throughhis guardian, Barbara V. ELLIOTT, Barbara V.Elliott, Individually, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 93-8027.
United States Court of Appeals,Eleventh Circuit.
July 28, 1994.

H. Randolph Aderhold, Jr., Asst. U.S. Atty., Macon, GA, Vicki Raines Crowell, Department of the Army, Office of the Staff Judge Advocate, Fort Benning, GA, Lowell V. Sturgill, Jr., U.S. Dept. of Justice, Robert S. Greenspan, Washington, DC, for appellant.
Paul Van Kilpatrick, Max Reginald McGlamry, Charles Neal Pope, Columbus, GA, Wade H. Tomlinson, III, Pope, McGlamry, Kilpatrick & Morrison, Michael L. McGlamry, Steven W. Saccoccia, Atlanta, GA, for appellee.
Appeal from the United States District Court for the Middle District of Georgia (No. 91-55-COL), J. Robert Elliott, Judge.
ON PETITION FOR REHEARING AND SUGGESTION OF REHEARING EN BANC
(Opinion February 15, 1994, 11th Cir., 1994, 13 F.3d 1555)
July 28, 1994.
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Peter T. Fay has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)